Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
(1) It is hereby stipulated by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the above specified reap-praisement appeal is limited to the items of footwear identified on the invoice covered by the appeal, as 300 cartons of women’s huaraches from Mexico.
(2) That said items of footwear were entered at a unit value of $0.72 per pair, U. S. currency, net packed, and that they were appraised at $0.82 per pair, U. S. currency net packed.
(3) That at the time when such footwear was exported from Mexico to the United States there was no “foreign value” therefor as defined in Section 402 (c), Tariff Act of 1930.
(4) That at the time when such footwear was exported from Mexico to the United States, such merchandise was freely offered for sale in Guadalajara, the principal market of Mexico for this type of footwear, in the usual wholesale quantities of 1,000 pairs or more, and in the ordinary course of trade, for exportation to all purchasersju^the United States at a price of $0.73, U. S. currency, per pair net packed F. O. B. Guadalajara, Mexico.
(5) The above specified appeal is submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the 300 cartons of women’s huaraches here involved, and that such value was $0.73, United States currency,per pair net packed f. o. b. Guadalajara, Mexico.
Judgment will be rendered accordingly.